

115 HR 3547 IH: Jerusalem’s Enhanced and Secure Accommodations Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3547IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Issa (for himself, Mr. Vargas, Mrs. Noem, Mr. Allen, and Mr. Flores) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Secretary of State to establish a permanent residence in Jerusalem, Israel, for
			 the United States Ambassador to Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jerusalem’s Enhanced and Secure Accommodations Act of 2017. 2.FindingsCongress finds the following:
 (1)The United States was among the first countries to recognize Israel as an independent nation on May 14, 1948, and over the decades, Israel has remained one of America’s strong allies.
 (2)The first United States Ambassador to Israel was James Grover McDonald in March 1949. (3)The United States Embassy in Tel Aviv, Israel, opened in 1966 to maintain and promote diplomatic relations between the two countries.
 (4)The United States maintains a Consulate General in Jerusalem. (5)The United States Embassy in Israel remains the only United States Embassy not located in a country’s capital city, even though the Jerusalem Embassy Act of 1995 (Public Law 104–45) directed the United States Embassy to be relocated in Jerusalem by May 31, 1999, and the Foreign Relations Authorization Act for Fiscal Year 2003 (Public Law 107–228) urged the President to begin relocating the embassy immediately, every President since 1995 has signed a waiver in the interest of national security to delay the move of the embassy.
 (6)The United States Ambassador has a residence in Herzliya, near Tel Aviv; however, for decades, ambassadors have spent a significant amount of their time in Jerusalem. For convenience and security, many of them have established their own temporary residences and have held official business meetings and stayed in hotels in Jerusalem.
 3.Statement of CongressCongress— (1)reaffirms that Israel is a major strategic partner of the United States; and
 (2)expresses support for individuals and organizations working to encourage cooperation between Israelis and Palestinians to bring an end to the conflict.
			4.Permanent residence for United States ambassador to Israel
 (a)In generalThe Secretary of State is authorized, notwithstanding any other provision of law, to establish in Jerusalem, Israel, a permanent residence for the United States ambassador to Israel.
 (b)LocationThe permanent residence described in subsection (a) may be located at the United States consulate in Jerusalem, Israel, or at a different location in Jerusalem, as the Secretary of State determines appropriate.
			